NOT DESIGNATED FOR PUBLICATION

                                              No. 122,505

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                            NGOZI NYEUSI,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; RODGER WOODS, judge. Opinion filed January 22, 2021.
Affirmed.


        Ngozi Nyeusi, appellant pro se.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before MALONE, P.J., HILL and BUSER, JJ.


        PER CURIAM: Following a bench trial, Ngozi Nyeusi was convicted of operating a
motor vehicle without a valid driver's license. The district court sentenced him to 10 days
in jail and imposed a $100 fine. The district court ordered the jail time suspended if
Nyeusi paid the fines and costs within 180 days. Nyeusi appeals pro se. We affirm.


        On appeal, Nyeusi contends the State presented insufficient evidence to convict
him of operating a motor vehicle without a driver's license. He argues that "the State had
to show evidence of an expired [l]icense, amongst other things, not just by the testimony

                                                     1
of the witness. In other words, [the officer] had no concrete proof other than hearsay,
word of mouth and egregious motives, to uphold the charges imposed." For its part, the
State counters that Nyeusi has failed to designate a record that affirmatively shows the
district court erred.


       Our standard of review provides:


               "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.' [Citation
       omitted.]" State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       As the party claiming an error occurred, Nyeusi has the burden of designating a
record that affirmatively shows prejudicial error. Without such a record, an appellate
court presumes the action of the district court was proper. See State v. Simmons, 307 Kan.
38, 43, 405 P.3d 1190 (2017). See also State v. Miller, 308 Kan. 1119, 1157, 427 P.3d
907 (2018) ("The burden is on the party making a claim of error to designate facts in the
record to support that claim; without such a record, the claim of error fails.").


       Nyeusi claims he was in possession of his driver's license during the bench trial
and it showed an expiration date of October 3, 2023, but at the time of the offense the law
enforcement officer "ignored" it. According to Nyeusi, the officer offered "no concrete
proof . . . to uphold the charges he imposed." Based on these assertions, Nyeusi contends
the State presented insufficient evidence to convict him.


       Despite these assertions, on appeal, Nyeusi did not designate a record that supports
his claim of insufficient evidence. Particularly important, the record lacks a transcript of
the bench trial which could support Nyeusi's claim of insufficient evidence. Of note, the
                                                    2
record shows Nyeusi specifically informed the district court that he did not want to order
a trial transcript for this appeal. As a result, apart from the minute sheet and journal entry
from the district court, the record on appeal contains only procedural documents for this
appeal. Based on this limited record, we are unable to determine whether there was
insufficient evidence to convict Nyeusi of the traffic infraction.


       Because Nyeusi did not meet his burden of designating a sufficient record for us to
review, his claim of error fails. See Miller, 308 Kan. at 1157. Accordingly, we presume
the judgment of the district court was proper and affirm the conviction. See Simmons, 307
Kan. at 43.


       Affirmed.




                                              3